Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 19, and 20 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.
The rejection under 35 USC 101 has now been withdrawn in light of the most recent amendments from 08/08/2022.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of US 10332513 B1 D'Souza; Shaman et al. (hereinafter D'Souza).
Re claims 1, 19, and 20, Phillips teaches
1. A method, comprising: receiving a first data input feed; (input via microphone0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
accessing a first user profile that is as associated with a first user; (user profile tied to database and models, settings, usage, etc. 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
detecting a conversation event when first data in the first data input feed satisfies a first conversation event condition; (conversation event such as a command or intent/context identification, can be multiple contexts and intent sub-commands e.g. ‘Send SMS to John, lets meet at 7am’ 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
…via the first conversationalist persona by outputting a first conversationalist persona response that is based on the conversation event, the first user profile, and the data provided in the first data input feed. (user profile from multiple user profiles and also devices, such as data shared thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 to improve and adapt models and performance, 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
However, while Phillips teaches dialog with a computer to request information it does not teach a back and forth conversation such as with a bot is not taught by Phillips, and therefore Phillips fails to teach:
generating a first conversationalist persona from a plurality of conversationalist personas responsive to the conversation event detected, the first user profile, and data provided in the first data input feed; and 
initiating a first conversation session… 
(D'Souza the application in context with the personal assistant is analogous to a persona e.g. weather conversation (opens weather app/data) versus movie trivia, user profile-based determination of application with templates tailored to the context i.e. the conversation will change and application will change based on input, mid-conversation context change where the application will change and conversation in context as well col 27 lines 34-58, col 37 line to col 38 line 5, col 40 lines 27-44, col 44 lines 13-46)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by D'Souza to allow for bot natural style conversation with learning and mid conversation context shifts to alter a new application and questions thereof which would distinguish homonymic words/commands, wherein all the features of Phillips such as context change, password authentication interruption, and disambiguation are improved in a more natural way via bot communication, thereby further improving the application to be open simultaneously while a conversation is engaging with the user option at any time to switch conversation, context, and thus application with personal assistant

Re claim 2, Phillips teaches
2. The method of claim 1, further comprising: receiving a second data feed, wherein the generating the first conversationalist persona is based on the first conversation event condition, the first user profile, the first data input feed, and the second data feed. (user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 3, Phillips teaches
3. The method of claim 1, further comprising: receiving a first user response in response to the first conversationalist persona response; (system can prompt user for input 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
determining a second first conversationalist persona response based on the first user response, the first data input feed, and the first user profile; and outputting a second conversationalist persona response based on the first user response. (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)


Re claim 4, Phillips teaches 
4. The method of claim 1, further comprising: receiving a first user response in response to the first conversationalist persona response; updating, using a machine learning algorithm, the first user profile based on the first user response to generate a first user updated profile. (machine learning via updating/adapting expressly, profile and associated databases are updated via at least usage history of one or more users 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 5, Phillips teaches 
5. The method of claim 4, further comprising: generating a second conversationalist persona based on the conversation event, the first user updated profile, and the data provided in the first data input feed; and initiating a second conversation session via the second conversationalist persona by outputting a second conversationalist persona response that is based on the conversation event, the first user updated profile, and the data provided in the first data input feed. (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
However, a back and forth conversation such as with a bot is not taught by Phillips, and therefore Phillips fails to teach:
a first/second conversation session… (D'Souza the application in context with the personal assistant is analogous to a persona e.g. weather conversation (opens weather app/data) versus movie trivia, user profile-based determination of application with templates tailored to the context i.e. the conversation will change and application will change based on input, mid-conversation context change where the application will change and conversation in context as well col 27 lines 34-58, col 37 line to col 38 line 5, col 40 lines 27-44, col 44 lines 13-46)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by D'Souza to allow for bot natural style conversation with learning and mid conversation context shifts to alter a new application and questions thereof which would distinguish homonymic words/commands, wherein all the features of Phillips such as context change, password authentication interruption, and disambiguation are improved in a more natural way via bot communication, thereby further improving the application to be open simultaneously while a conversation is engaging with the user option at any time to switch conversation, context, and thus application with personal assistant

Re claim 6, Phillips teaches
6. The method of claim 1, wherein the generating the first conversationalist persona is performed by a first user device associated with the first user. (0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 7, Phillips teaches
7. The method of claim 1, wherein the generating the first conversationalist persona is performed by a server device that is in communication with a first user device associated with the first user. (both local and server are used in series or parallel pending confidence score levels and success 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 8, Phillips teaches
8. The method of claim 1, further comprising: receiving a first user response in response to the first conversationalist persona response; determining that the first user response indicates that the first conversation session has ended; and ending the first conversation session. (ending a conversation such as when a user is done speaking there is no speech for a time period 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 9, Phillips teaches
9. The method of claim 8, wherein the first user response is a lack of user input during a predetermined time. (ending a conversation such as when a user is done speaking there is no speech for a time period 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 10, Phillips teaches
10. The method of claim 1, wherein the detecting the conversation event when the first data in the first data input feed satisfies the first conversation event condition stored in the first user profile includes detecting that a location of the first user identified in the first data input feed satisfies a location condition. (both local and server are used in series or parallel pending confidence score levels and success, using geographic and location data such as for GPS contexts 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 11, Phillips teaches
11. The method of claim 1, wherein the detecting the conversation event when the first data in the first data input feed satisfies the first conversation event condition stored in the first user profile includes detecting that a first application on a first user device has been launched. (matching intent(s), identifying keywords for commands/requests, both local and server are used in series or parallel pending confidence score levels and success 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 12, Phillips teaches
12. The method of claim 1, further comprising: providing a first output of the first data input feed to the first user via a user output system; receiving a second data input feed; determining that the second data input feed satisfies an output condition; and providing a second output of the second data input feed to the first user via the user output system. (using confidence scores and user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 13, Phillips teaches
13. The method of claim 12, further comprising: outputting a second conversationalist persona response based on data provided in the second data input feed. (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 14, Phillips teaches
14. The method of claim 12, wherein the first data input feed is obtained from a first sensor system coupled to a first user device and the user output system is coupled to the first user device, and wherein the second data input feed is obtained from a second sensor system that is coupled to a second user device and is received by the first user device via a communication system. (user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)


Re claim 15, Phillips teaches
15. The method of claim 1, further comprising: receiving a second data input feed, wherein the first conversationalist persona response is based on the conversation event, the first user profile, and the data provided in the first data input feed. (user usage, models, databases for profile 0070 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 16, Phillips teaches
16. The method of claim 1, further comprising: determining that processing performed for the generating the first conversationalist persona or generating the first conversationalist persona response satisfies a processing threshold at a first user device; performing a first portion of the processing at the first user device; and off-loading a second portion of the processing to a server device. (both local and server are used in series or parallel pending confidence score levels and success 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 17, Phillips teaches
17. The method of claim 1, further comprising: accessing a second user profile that is as associated with a second user; (0070 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
detecting the conversation event when the first data in the first data input feed satisfies the first conversation event condition; (intent matching and command/request matching 0070 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
generating a second conversationalist persona based on the conversation event, the second user profile, and the data provided in the first data input feed; and (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
initiating a second conversation session via the second conversationalist persona by outputting a second conversationalist persona response is based on the conversation event, the second user profile, and the data provided in the first data input feed. (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
However, a back and forth conversation such as with a bot is not taught by Phillips, and therefore Phillips fails to teach:
a first/second conversation session… (D'Souza the application in context with the personal assistant is analogous to a persona e.g. weather conversation (opens weather app/data) versus movie trivia, user profile-based determination of application with templates tailored to the context i.e. the conversation will change and application will change based on input, mid-conversation context change where the application will change and conversation in context as well col 27 lines 34-58, col 37 line to col 38 line 5, col 40 lines 27-44, col 44 lines 13-46)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by D'Souza to allow for bot natural style conversation with learning and mid conversation context shifts to alter a new application and questions thereof which would distinguish homonymic words/commands, wherein all the features of Phillips such as context change, password authentication interruption, and disambiguation are improved in a more natural way via bot communication, thereby further improving the application to be open simultaneously while a conversation is engaging with the user option at any time to switch conversation, context, and thus application with personal assistant

Re claim 18, Phillips teaches
18. The method of claim 17, wherein the second conversationalist persona and the second conversationalist persona response provide different content than the first conversationalist persona and the first conversationalist persona response. (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barborak; Mike et al. US 20170371861 A1
Learning based on conversation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov